Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action: Election/Restriction
Applicant’s election of Group II, claim 23, as it relates to SEQ ID NO: 5495, SEQ ID NO: 5517, SEQ ID NO: 421 without traverse and SEQ ID NO: 5597 with traverse and in the reply filed on 08/31/2022 is acknowledged; in said amendment dated 08/31/2022, applicants’ have cancelled claim 1 amended claims 4-18 and 23-24 and added a new claim 25; regarding claim 11, examiner is persuaded by the applicants’ arguments and has withdrawn sequence requirement for claim 11 and please note sequence requirement for claim 15 is maintained, as all the recited sequences/polypeptide sequence(s) claimed in claim 15 presents an undue burden on the Patent and Trademark Office due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. Thus, amended claims 4-18 and 23-25 are pending in this application, claims 4-18 and 23-25, as it relates to SEQ ID NO: 5495, SEQ ID NO: 5517, SEQ ID NO: 421 and SEQ ID NO: 5597 is now under consideration for examination. 
Priority
Applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 16/917,837 filed on 06/30/2020, now US patent 10982200,  which is a CIP of PCT/US2020/018432 filed on 02/14/2020, which claims benefit of 62/874,414 filed on 07/15/2019 and claims benefit of 62/805,899 filed on 02/14/2019 and claims benefit of 62/805,868 filed on 02/14/2019 and claims benefit of 62/805,878 filed on 02/14/2019. This application 16/917,837 filed on 06/30/2020 and claims benefit of 63/022,320 filed on 05/08/2020. The priority date for instant claims under consideration is deemed to be the filing date of PCT/US2020/018432 filed on 02/14/2020, as support for the elected sequences are found only in said application.
Information disclosure statement
The information disclosure statements (IDS) submitted on 06/24/2021 and 05/20/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Duty to Disclose
	Examiner notes that there are a number of applications filed by the assignee/inventors of this instant application wherein said applications are drawn to an engineered composition comprising: (a) an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to SEQ ID NO: 2242… . Examiner would like to reiterate to applicants’, that it is their duty to disclose to the examiner any or all applications and allowed patents that either claims the same subject matter or related subject matter and those that are material to the prosecution of this instant application, such that double patenting can be avoided. Examiner urges the applicants’ to provide a list of their conflicting/related applications, identical to that claimed herein and a list of claims filed in other applications and take steps at their end to avoid double patenting.
Specification-Objection/Sequence Compliance
Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that pages 98-100; 103-107 and 109 Tables 4a-c; Tables 7a-c; Table 9a; and Table 12a of specification recite many sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claim Objections
	Claims 5-6 and 15 are objected to, as said claims recite non-elected subject-matter/SEQ ID NOs.
Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 8 recites “said tracr ribonucleic acid” and depends from claim 23, however, claim 23 does not recite any “tracr ribonucleic acid” and there is insufficient antecedent basis for this limitation in claim 8. Clarification and correction is required. 
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
I. Claims 4-18 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4-18 and 23-25 of the instant application as interpreted are directed to an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation). 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the genus of polypeptides/polynucleotides with the associated function i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation). 
No information, beyond the characterization of a few species: isolated specific gene editing composition comprising (1) SEQ ID NO: 2242 for claim 23; (2) SEQ ID NO: 5495 for claim 5; (3) SEQ ID NO: 5517 for claim 6; (4) SEQ ID NO: 5597 for claim 11 (SV40); and (5) SEQ ID NO: 421 for claim 15, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides/polynucleotides with the associated function i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation).
The genus of polypeptides/polynucleotides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides/polynucleotides is adequately described by the disclosure of the structures of few species: isolated specific gene editing composition comprising (1) SEQ ID NO: 2242 for claim 23; (2) SEQ ID NO: 5495 for claim 5; (3) SEQ ID NO: 5517 for claim 6; (4) SEQ ID NO: 5597 for claim 11 (SV40); and (5) SEQ ID NO: 421 for claim 15 with specific structures having the associated function/activity, since one could use structural homology to isolate those polypeptides/polynucleotides recited in the claims. The art clearly teaches specifically, regarding gene editing endonucleases, that mutations in the gene editing endonucleases perturbed the biological and catalytic activities; see Sternberg et al., (US 10,392,607 in IDS; see Abstract; Fig. 1-11; cols. 1-3; and entire document); similarly, Zhang et al., (US 2020/0080067, in IDS) also teach mutations in gene editing endonucleases affect the biochemical properties and enzymic properties (see Abstract; Fig. 1-20; paragraphs [0048-0067], [0093], [0116-0192]; and entire document). 
	As stated above, no information beyond the characterization of a few species: isolated specific gene editing composition comprising few species: isolated specific gene editing composition comprising (1) SEQ ID NO: 2242 for claim 23; (2) SEQ ID NO: 5495 for claim 5; (3) SEQ ID NO: 5517 for claim 6; (4) SEQ ID NO: 5597 for claim 11 (SV40); and (5) SEQ ID NO: 421 for claim 15, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides/polynucleotides. As the claimed genera of polypeptides/polynucleotides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Enablement
II. Claims 4-18 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of a few species: isolated specific gene editing composition comprising (1) SEQ ID NO: 2244 for claim 3; (2) SEQ ID NO: 5497 for claim 5; (3) SEQ ID NO: 5534 for claim 6; (4) SEQ ID NO: 5597 for claim 11 (SV40); and (5) SEQ ID NO: 423 for claim 15; and additionally SEQ ID NO: 5538 for claim 5. However, specification does not reasonably provide enablement for a genus of polypeptides/polynucleotides with the associated function i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 4-18 and 23-25 are so broad as to encompass: genus of polypeptides/polynucleotides with the associated function i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation). The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides/polynucleotides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification; see Sternberg et al., (US 10,392,607, in IDS) and Feng et al., (US 2020/0080067, in IDS), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of a few species: isolated specific gene editing composition comprising (1) SEQ ID NO: 2242 for claim 23; (2) SEQ ID NO: 5495 for claim 5; (3) SEQ ID NO: 5517 for claim 6; (4) SEQ ID NO: 5597 for claim 11 (SV40); and (5) SEQ ID NO: 421 for claim 15. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides/polynucleotides i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses as claimed in the instant claims. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polypeptides/polynucleotides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide/polynucleotide primary structure, for example, see Sternberg et al., (US 10,392,607, in IDS) and Zhang et al., (US 2020/0080067, in IDS), the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides/polynucleotides encompassed by these claims.	
While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
	The specification does not support the broad scope of the claims which encompass: genus of polypeptides/polynucleotides with the associated function i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures (as in claims 23, 4 and 24) and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures (as in claims 7-9 and16-18); said tracr comprises RNA sequence having 80% sequence identity to about 60 to 90 consecutive nucleotides to the elected sequence SEQ ID NO: 5495 (as in claim 5); said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (as in claim 15; also see claims objections and 112(b) rejection above for claims interpretation) as claimed in claims 4-18 and 23-25, because the specification does not establish: (A) a rational and predictable scheme for identifying an enzyme exhibiting associated function/activity and comprising an amino acid sequence having at least 55% sequence identity to SEQ ID NO: 421 … having the amino acid residue changes and with an expectation of obtaining the desired biological function; (B) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptides; (C) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides and encoding polynucleotides with an enormous number of modifications in a genus of host cells. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics in a genus of host cells is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
III. Claims 24 recites “A method of modifying a target deoxyribonucleic acid sequence in a cell …” as interpreted is directed to the use of multicellular organisms including transgenic animals and plants and is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement when given the broadest reasonable interpretation, because, while claim 24 is enabling for an isolated prokaryotic or eukaryotic host cell transformed with the recombinant expression vector encoding polypeptide(s) of interest in the claimed method, does not reasonably provide enablement for any transgenic multi-cellular organisms or host cells within a multi-cellular organism including human that have been transformed with the synthetic nucleic acid/expression vector or any transgenic plant that have been transformed with the synthetic nucleic acid/expression vector and expressing the polypeptide of interest. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims.
Claim 24 are so broad as to encompass transgenic multi-cellular organisms and host cells transformed with specific nucleic acids, including cells in vitro culture as well as within any multi-cellular organism including human and transgenic plants. The enablement provided is not commensurate in scope with the claim due to the extremely large number of transgenic multicellular organisms encompassed by the claims which the specification fails to teach how to generate. While methods for transforming cells in vitro are well known in the art, methods for successfully transforming cells within complex multi-cellular organisms are not routine and are highly unpredictable. Furthermore, methods for producing a successfully transformed cell within the multi-cellular organism are unlikely to be applicable to transformation of other types of multi-cellular organism, as multi-cellular organisms vary widely. However, in this case the disclosure is limited to only isolated cells in vitro. Thus, applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including the use of host cells within a multi-cellular organism for the production of said polypeptides. The scope of claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA)). Without sufficient guidance, expression of genes in a particular host cell and having the desired biological characteristics is unpredictable, the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F. 2d 731, 8 USPQ 2nd 1400 (Fed. Cir., 1988). It is suggested that the applicant limit the claim to “An isolated cell …”. 
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the PTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”). The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach.

Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 4, 7-13, 15-18 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bendezu et al., (US 2020/0263165 A1) and in view of Wen et al., (UniProtKB/TrEMBL, Ac#A0A1F0PN46, 02/15/2017; see provided sequence alignments) Doudna et al., (US 10,253,365; see provided sequence alignment) and Jiang et al., (Annu. Rev. Biophys, 2017, Vol. 4.: 505-529). 
Regarding claims 23, 7-10, 12, 16-18 and 24, the disclosure of Bendezu et al., (US 2020/0263165 A1; priority 12/18/2015) teach an engineered endonuclease composition comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain, HNH domain and comprising a nuclear localization signal (NLS), said engineered endonuclease composition further comprising guide RNA, tracr RNA and PAM sequences for targeting to a genomic region/DNA of interest and method of use in modifying a target DNA sequence in a cell of interest including prokaryotic and eukaryotic cells. Applicants’ are directed to the following sections in Bendezu et al., (US 2020/0263165 A1): Abstract, host cells ¶ [0004-0009], [0159-0176]; NLS, ¶ [0016] and [0033]; RuvC_III domain, HNH domain, guide RNA, tracr RNA and PAM sequences, ¶ [0017], [0020-0023], [0046], [0053-0054]; and entire document. 
	However, Bendezu et al., (US 2020/0263165) is silent regarding wherein said engineered endonuclease having at least 90% sequence identity to SEQ ID NO: 2242 (as in claim 23); said engineered endonuclease composition comprising a nuclear localization signal of SEQ ID NO: 5597 (as in claim 11); said engineered endonuclease composition further comprising a single- or double-stranded DNA repair template comprising from 5’ to 3’: a first homology arm comprising a sequence of at least 20 nucleotides 5’ to said target deoxyribonucleic acid sequence, a synthetic DNA sequence of at least 10 nucleotides, and a second homology arm comprising a sequence of at least 20 nucleotides 3’ to said target deoxyribonucleic acid sequence (as in claim 12); said engineered endonuclease composition further comprising a source of Mg2+ (as in claim 13); and said engineered endonuclease composition further comprising a target DNA sequence comprising a protospacer adjacent motif sequence comprising 5’-RGG-3, wherein R denotes A or G (as in claim 25).
Regarding claims 23  and 15, Wen et al., (UniProtKB/TrEMBL, Ac#A0A1F0KNW4, 02/15/2017; see provided sequence alignments) disclose HNH Cas-9-type endonuclease comprising RuvC_III domain, said reference endonuclease having 85.9% sequence identity to SEQ ID NO: 421 and 94.5% sequence identity to SEQ ID NO: 2242 of the instant invention (see provided sequence alignments),, 
Regarding claims 11 and 13, analogous art Doudna et al., (US 10,253,365) disclose the structural and functional information regarding gene editing nucleases and a system comprising nuclear localization signal having 100% sequence identity to SEQ ID NO: 5597 of the instant application (see provided sequence alignment; and also see Abstract; and entire document), including requirement of Mg2+ in cleavage enzyme assays (see cols. 71-73).
Regarding claims 12-13, 16-18  and 25, Jiang et al., (Annu. Rev. Biophys, 2017, Vol. 4.: 505-529) provide teaching, suggestion and motivation regarding said engineered endonuclease composition further comprising a single- or double-stranded DNA repair template comprising from 5’ to 3’: a first homology arm comprising a sequence of at least 20 nucleotides 5’ to said target deoxyribonucleic acid sequence, a synthetic DNA sequence of at least 10 nucleotides, and a second homology arm comprising a sequence of at least 20 nucleotides 3’ to said target deoxyribonucleic acid sequence (Fig. 1, page 507; Fig. 2, page 510; Fig. 4, page 513; Fig. 6, page 522); said engineered endonuclease composition further comprising a source of Mg2+ (Fig. 3, page 511); and said engineered endonuclease composition further comprising a target DNA sequence comprising a protospacer adjacent motif (PAM) sequence comprising 5’-NGG-3 (Abstract and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Bendezu et al., and generate a gene editing nucleases system comprising HNH Cas-9-type endonuclease comprising RuvC_III domain as disclosed by Wen et al., and further comprising a nuclear localization signal as suggested by Doudna et al., and said reference gene editing nucleases and a system comprising nuclear localization signal of Doudna et al., having 100% sequence identity to SEQ ID NO: 5597 and design of guide RNA and PAM sequences of the instant invention as suggested in the teachings of Jiang et al. Thus, said references teach the structural and functional elements of the instant invention. Motivation to generate such a gene editing nucleases and a system comprising a guide RNA,  PAM and target  sequences and additionally having nuclear localization is a commercial product of importance and useful in various industries and as pharmaceuticals (Bendezu et al., and Doudna et al.,). The expectation of success is high, because the combined teachings of Bendezu et al., Wen et al., Doudna et al., and Jiang et al., teach the functional elements and said references and also provide the structural elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Bendezu et al., Wen et al., Doudna et al., and Jiang et al.,) i.e., genus of polypeptides/polynucleotides with the associated function i.e., an engineered nuclease system, said system comprising a genus of polypeptides/polynucleotides including mutants and variants of undefined/unlimited structures having the following activities: (a) an endonuclease comprising a RuvC_III domain and an endonuclease comprising a RuvC_III domain having at least 90% sequence identity to the elected sequence SEQ ID NO: 2244 and comprising a HNH domain of undefined and unlimited structures and  (b) any guide ribonucleic acid structure of undefined/unlimited structures and any tracr RNA sequence of undefined/unlimited structures; said endonuclease sequence comprises a polypeptide having 55% identity to the elected sequence SEQ ID NO: 421 (also see claims objections and 112(b) rejection above for claims interpretation), as taught by the instant invention and as claimed in claims 4, 7-13, 15-18 and 23-25, is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 4, 7-13, 15-18 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bendezu et al., (US 2020/0263165 A1) and in view of Wen et al., (UniProtKB/TrEMBL, Ac#A0A1F0PN46, 02/15/2017; see provided sequence alignments), Doudna  et al., (US 10,253,365; see provided sequence alignment) and Jiang et al., (Annu. Rev. Biophys, 2017, Vol. 4.: 505-529).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

I. Claims 4-18 and 23-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over: (i) claims 1-16 of US Patent 10,913,941 B2 (in IDS); and (ii) claim 1-16 of US Patent 10,982,200 B2 (in IDS). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claims 4-18 and 23-25  of the instant application and (i) claims 1-16 of US Patent 10,913,941 B2 (in IDS) are directed to an engineered nuclease systemin having 100% sequence identity to the elected sequences SEQ ID NO: 2242 and SEQ ID NO: 421; and (ii) claims 1-16 of US Patent 10,982,200 B2 (in IDS) are directed to an engineered nuclease system having 92.6% sequence identity to the elected sequence SEQ ID NO: 2242 and SEQ ID NO: 421 (see provided sequence alignments). 
Alternatively, claims 4-18 and 23-25  of the instant invention cannot be considered patentably distinct over: (i) claims 1-16 of US Patent 10,913,941 B2 (in IDS); and (ii) claims 1-16 of US Patent 10,982,200 B2 (in IDS) when there is specifically disclosed embodiment in the reference patents that supports claims 1-16 of the reference patents and falls within the scope of the instant claims 4-18 and 23-25  herein, because it would have been obvious to one having ordinary skill in the art to modify (i) claims 1-16 of US Patent 10,913,941 B2 (in IDS); and (ii) claim 1-16 of US Patent 10,982,200 B2 (in IDS)  by selecting a specifically disclosed embodiment that supports those claims. One of ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being preferred embodiment within (i) claims 1-16 of US Patent 10,913,941 B2 (in IDS); and (ii) claims 1-16 of US Patent 10,982,200 B2 (in IDS).

II. Claims 4-18 and 23-25 of the instant application are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over the co-pending application) claims 1, 4-5, 7-18 and 23 (dated 03/25/2022) of Thomas et al., 17/402,426. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim, because the examined claim is either anticipated by, or would have been obvious over reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.1993); In re Longi 759 F.2d 887,225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The recited claims 1, 4-5, 7-18 and 23 of the recited reference co-pending application Thomas et al., 17/402,426 above encompass an engineered nuclease system … a genus of polypeptides/polynucleotides that overlaps with the engineered nuclease system … genus of polypeptides/polynucleotides as claimed in claims 4-18 and 23-25 of the instant application, and falls entirely within the scope of co-pending claims in co-pending reference application, as the reference polypeptides/polynucleotides have 100% sequence identity to SEQ ID NOs: … of the instant application (see provided sequence alignments).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652